958 A.2d 461 (2008)
196 N.J. 528
In the Matter of John Scott ANGELUCCI, an Attorney at Law (Attorney No. XXXXXXXXX).
D-193 September Term 2007
Supreme Court of New Jersey.
October 6, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-073, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that JOHN SCOTT ANGELUCCI of DEPTFORD, who was admitted to the bar of this State in 1992, and who has been temporarily suspended from the practice of law since January 4, 2007, by Orders of the Court filed on January 4, 2007, March 5, 2007, and May 7, 2008, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to keep client informed about the status of the matter), RPC 1.4(b) (failure to communicate with client), RPC 1.15(d) and Rule 1:21-6(a)(2) (recordkeeping violations), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct prejudicial to the administration of justice):
And respondent's temporary suspension from practice ordered on January 4, 2007, having been based on respondent's failure to cooperate with the ethics authorities in the investigations that are the subjects of DRB 07-262 and DRB 08-073;
And good cause appearing;
It is ORDERED that JOHN SCOTT ANGELUCCI is suspended from the practice of law for a period of six months, effective November 8, 2008, and until the further Order of the Court; and it is further
ORDERED that the Order of temporary suspension from practice effective January 4, 2007, is hereby vacated; and it is further
ORDERED that respondent shall not be reinstated to practice until he has satisfied the fee arbitration award and paid the sanction to the Disciplinary Oversight Committee in District Docket No. IV-06-0017F, as ordered by the Court on March 5, 2007; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of *462 RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.